—Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered March 20, 2000, dismissing the proceeding brought pursuant to CPLR article 78 to vacate a determination of respondent terminating petitioner’s employment as an assistant professor on a tenure track, unanimously affirmed, without costs.
The record supports the finding that respondent substantially complied with its stated guidelines during the completion of petitioner’s pre-tenure review (see, Matter of Loebl v New York Univ., 255 AD2d 257). The evidence sufficiently establishes that respondent’s guidelines were substantially complied with and that the five required letters of evaluation were submitted to the President of Bard College as part of petitioner’s completed dossier. We have reviewed petitioner’s remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.